DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
This application has been transferred from Examiner Zohreh Fay to Examiner Ali Soroush. 
Acknowledgement of Receipt
	Applicant's response filed on 01/05/2022 to the Office Action mailed on 10/08/2021 is acknowledged.
Claim Status
Claims 1, 3, 4, 6, 7, 10, 11, 13, 15, 17, 18, and 20 are pending. 
Claims 2, 5, 8, 9, 12, 14, 16, and 19 were previously cancelled.
Claim 13 is currently amended.
Claims 1, 3, 4, 6, 7, 10, 11, 13, 15, 17, 18, and 20 have been examined.
Claims 1, 3, 4, 6, 7, 10, 11, 13, 15, 17, 18, and 20 are allowed.1

Priority
	Priority to application 62/693613 filed on 07/03/2018 is acknowledged.

Drawings
	The drawing filed on 07/02/2019 is acknowledged.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Yoon et al. (Korean Patent Application Publication 20000024485 A, Published 05/06/2000) teach treating atopic dermatitis with a composition comprising 1.0-10% nicotinamide; but is silent as to the pH of the composition (abstract). Miyatani et al. (Japanese Patent Application Publication 2001064150 A, Published 03/13/2001) teach application of a composition for the treatment of atopic dermatitis wherein the composition has a pH of 2-6, especially preferably 3-6.5 (abstract). However, the prior art does not teach a composition comprising nicotinamide and have a pH of about 2.5. Applicant has provided data showing that the combination of a composition having a pH of about 2.5 and a nicotinamide gives a more than additive (synergistic) effect in increasing S100-A7. Applicant has shown an unexpected result in applying a composition comprising nicotinamide wherein the composition has a pH of about 2.5. Therefore, claims are 1, 3, 4, 6, 7, 10, 11, 13, 15, 17, 18, and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617